Citation Nr: 1016831	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  07-13 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1940 to March 
1946.  

This matter is before the Board of Veterans' Appeals (Board) 
from a June 2006 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California, 
which denied service connection for bilateral hearing loss 
and tinnitus.

The Veteran requested a Board hearing at the RO on this 
matter, and received notice of the date and location of said 
hearing.  The Veteran, however, declined to show at the 
required time.  Not having received a request for 
postponement and pursuant to 38 C.F.R. § 20.704(d), the Board 
will proceed with its adjudication of the appeal "as though 
the request for a hearing had been withdrawn."  38 C.F.R.
 § 20.704(d); accord Anderson v. Brown, 9 Vet. App. 542, 546-
47 (1996) (discussing provisions of § 20.704(d)).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  Resolving all doubt, the competent evidence shows a 
relationship between the current bilateral hearing loss and 
service.  

2.  Resolving all doubt, the competent evidence shows a 
relationship between the current tinnitus and service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred during active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2009).

2.  Tinnitus was incurred during active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The claims on appeal are being granted 
in full.  Accordingly, any error committed with respect to 
either the duty to notify or the duty to assist was harmless 
and need not be discussed.  

II.  Analysis

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A § 1131.  "Service connection" basically means that 
the facts, shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of  
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A  
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

For VA purposes, impaired hearing will not be considered to 
be a disability unless the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  Even though disabling 
hearing loss is not demonstrated at separation, a veteran 
may, nevertheless, establish service connection for a current 
hearing disability by submitting evidence that a current 
disability is related to service.  Hensley v. Brown, 5 Vet. 
App. 155 (1993).

The Veteran contends that his hearing loss disability is the 
result of noise exposure during service, to include combat 
during his service in World War II.  He also notes that he 
has had tinnitus since separation from service.  The Notice 
of Separation indicates that he served as an Aviation Chief 
Ordnanceman during World War II.  He received the American 
Theatre Medal, the Asiatic Pacific Medal, and the Victory 
Medal.  Thus, combat duty is conceded and he is entitled to 
the application of 38 U.S.C.A. § 1154(b).  The statute 
provides the following:

The Secretary shall accept as sufficient proof of 
service-connection of any disease or injury alleged 
to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of 
service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, 
conditions, or hardships of such service, 
notwithstanding the fact that there is no official 
record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.

Section 1154(b) does not create a statutory presumption that 
a combat veteran's alleged disease or injury is service 
connected.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996).  Rather, it aids the combat veteran by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  Id.

The Veteran is competent to report he noticed tinnitus during 
service.  In fact, the Board accepts that the Veteran was 
exposed to noise during combat and that he experienced 
tinnitus during service.  Section 1154(b) addresses the 
combat veteran's ability to allege that an event occurred in 
service while engaging in combat.  See Beausoleil v. Brown, 8 
Vet. App. 459, 464 (1996).  That section, however, does not 
address the questions of either the existence of a current 
disability or nexus to service, for both of which competent 
evidence is generally required.  Id., citing Caluza v. Brown, 
7 Vet. App. 498, 507 (1995).  Thus, the Veteran's combat 
status allows him to allege tinnitus during service and 
hearing loss due to tinnitus.  Whether such conditions were 
chronic or were related to service requires competent 
evidence. 

The Veteran's February 1940 entrance examination discloses a 
normal ear evaluation.  While it is unclear what type of 
hearing test was administered, he passed with 15/15.  The 
March 1946 separation examination also discloses a normal ear 
evaluation.  He was given a watch, coin click, and whispered 
voice test and passed with 40/40, 20/20, and 15/15 
respectively.

The Veteran has submitted a July 2005 letter and audiogram 
from a private audiologist.  The letter is addressed to Dr. 
L.M.  The Veteran complained of chronic tinnitus of 50 years' 
duration.  He reported being present during the Pearl Harbor 
attack.  After service, he worked as a mechanical engineer 
and was involved in construction projects, maintenance, and 
production.  His hobbies consisted of hunting and fishing.  
The audiologist stated that the Veteran had a "mild moderate 
sensorineural hearing loss in the low frequencies becoming 
severe in the mid high frequencies of speech bilaterally."  
The audiologist opined that the Veteran's hearing loss is 
"most probably secondary to a combination of presbycusis and 
noise exposure."  He explained:

It would be difficult to say how much of the noise 
exposure while serving in the military contributed 
to [the Veteran's] hearing loss vs. how much noise 
exposure while involved in his occupation and 
hobbies contributed to his hearing loss.  
Certainly, the amount of noise exposure while 
serving in the military around weapons fire and 
cannon fire, as during the bombing, would have 
contributed significantly to his hearing loss.  
Although I am an audiologist with a Master of 
Science degree in the science of hearing, and 
licensed to perform diagnostic audiological 
evaluation, my license precludes me from making a 
diagnosis as to the cause of [the Veteran's] 
hearing loss.

An August 2005 letter from Dr. L.M. indicates that he had 
reviewed the private audiologist's letter.  The doctor 
stated:

The patient was involved in considerable bombing 
and artillery during WWII and left the service with 
tinnitus at that time, which is an early precursor 
of hearing loss.  Over the resulting 50 some odd 
years, the patient's hearing has significantly 
declined and likely is [sic] not to have had its 
beginning during his service to the country during 
WWII.

This last statement appears to be a typographical error, as 
the body of the letter indicates that the Veteran's 
conditions are related to service.  

A May 2006 VA audiological examination report indicates that 
the Veteran had a mild to moderately severe sensorineural 
hearing loss in both ears.  The configuration of the 
audiogram was consistent with presbycusis.  The examiner 
reviewed the claim file and noted that there were no 
audiograms conducted during service, and that the only 
available hearing test was conducted by whisper test "making 
determination of high frequency component of hearing loss 
indeterminable."  The Veteran reported in-service exposure 
to aircraft engines, gunfire, explosions, and cannons.  After 
service, he worked as a mechanical engineer for 20 years with 
occasional loud machinery exposure.  He reportedly had been a 
recreational hunter his entire life.  The examiner noted the 
Veteran's exposure to excessive noise during and after 
service and indicated that she was unable to conclude that 
the in-service noise exposure did or did not cause his 
hearing loss and tinnitus without resorting to speculation.  
The report indicates that the audiologist examined the claim 
file; however, no mention is made of Dr. L.M.'s August 2005 
letter.  

In correspondence dated April 2007, the Veteran stated that 
he worked on the flight line or on the flight deck "for the 
vast majority of [his] six year tour."  He described in-
service noise exposure that included aircraft engines, 
weapons firing, and the installation and testing of weapon 
systems.  He further stated that he went deer hunting once a 
year and fired two to four rounds on each trip.

The competent lay and medical evidence of record shows that 
the Veteran currently has bilateral hearing loss and 
tinnitus; that the Veteran was exposed to noise during 
service; and that the onset of tinnitus began during service.  
There is no competent medical evidence of record indicating 
that the Veteran's current bilateral hearing loss and 
tinnitus are not related to noise exposure during service.  
Dr. L.M.'s opinion that in-service noise exposure caused his 
bilateral hearing loss and tinnitus is competent medical 
evidence of a nexus between his current conditions and 
service.  Although the doctor did not review the Veteran's 
claim file, a medical opinion may not be disregarded solely 
on the rationale that it was based on a history given by a 
veteran.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  
The opinion considered noise exposure during and after 
service, and is predicated on exposure to naval bombing and 
artillery.  While the VA examiner's opinion can be read as 
neither supporting a positive or negative nexus, the 
audiologist did note the Veteran's in-service noise exposure 
and, construing the statement in the light most favorable to 
the Veteran, it could also be read as not ruling out a nexus 
to service.  At the very least, the evidence is in equipoise 
and any doubt must be resolved in the Veteran's favor.  
Accordingly, service connection for bilateral hearing loss 
and tinnitus is warranted. 







ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


